Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections and Rejections
The drawing objection under 37 CFR 1.83(a) has been withdrawn in view of the amendment to claim 13 filed on 6/23/2021.
The rejection of claims 13 and 15 under 35 U.S.C. 112(a) has been withdrawn in view of the amendment to claim 13 filed on 6/23/2021.
The rejection of claims 2, 13 and 15 under 35 U.S.C. 112(b) has been withdrawn in view of the amendments to claims 2 and 13 filed on 6/23/2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title has been changed to –FILTER SYSTEM INCLUDING AN ACTIVATED CARBON BLOCK FOR REMOVING PARTICLES, ORGANIC CONTAMINANTS, AND MICROORGANISMS FROM A FLUID--.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to fairly teach or suggest a system having a first pre-filter assembly that includes a pleated sediment filter arranged to filter fluid prior to a second pre-filter assembly that includes a carbon block microfilter, the second pre-filter assembly being arranged to filter the fluid prior to a third pre-filter assembly that includes an antimicrobial agent filter .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773